Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to Applicant’s reply filed on February 11, 2022.

Status of Claims
Amendment of claims 1, 12 and 33-34; and cancellation of claims 31-32 and 35-37
Claims 1, 12-16, 23-26, 29-30, 33-34 and 38 are currently pending and are the subject of this office action.
Claims 23-26 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2016.
Claims 1, 12-16, 29-30, 33-34 and 38 are presently under examination.

Priority
The present application is a 371 of PCT/US12/260257 filed on 010/15/2012, and claims priority to FOREIGN application: INDIA 3617/CHE/2012 filed on 08/31/2012.



Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 1, 12-13, 15-16, 29-30, 33-34 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over: 
Gulati (WO 2010/127096, cited in prior office action), in view of:
Bastin et. al. (Organic Process Research and Development (2000) 4:427-435, cited in prior office action), 
Berge et. al. (Journal of Pharmaceutical Sciences (1977) 66: 1-19, cited in prior office action), 
Daugan et. al. (US 2004/0044008, cited in prior office action),
Velker et. al. (US 2006/0079552, cited in prior office action),
Lanter et. al. (US 2011/0312936, cited in prior office action),
Allison et. al. (US 2007/0066821, cited in prior office action),
Reagan-Shaw et. al. (FASEB (2007) 22:659-661, cited in prior office action),

Viggapunta et. al. (Advanced Drug Delivery Reviews (2001) 48:3-26, cited in prior office action).


For claim 1, Gulati teaches a method of treating hemorrhagic shock or any shock due to circulatory failure comprising the administration of a therapeutically effective amount of the alpha 2 adrenergic agent centhaquin to an individual suffering from shock (see abstract, paragraphs [0002], [0037], [0039], [0078], [0178] - [0185] and claim 32), wherein the individual is human (see abstract).

Gulati does not teach treating hemorrhagic shock or any shock due to circulatory failure comprising the administration of centhaquin citrate dihydrate.    However, Gulati further teaches that the active agent (centhaquin) can be in the form of a salt and/or solvate (see [0058]).  Further, making salts (like citrates) and/or solvates (like hydrates), of known active agents is well documented in the prior art and is no more than routine experimentation in the pharmaceutical art, for example:

Bastin teaches that: “Selection of an appropriate salt form for a new chemical entity provides the pharmaceutical chemist and formulation scientist with the opportunity to modify the characteristics of the potential drug substance and to permit the development of dosage forms with good bioavailability, stability, manufacturability, and patient compliance. Salts are most commonly employed for modifying aqueous solubility, however the salt form selected will influence a range of other properties such as melting point, hygroscopicity, chemical stability, dissolution rate, solution pH, crystal form, and mechanical properties. Where possible, a range of salts should be prepared for each new substance and their properties compared during a suitable preformulation program. Since it is normally possible to fully develop only one salt form, its properties should be appropriate to the primary route of administration and dosage form. An understanding of the influence of drug and salt properties on the finished product is essential to ensure selection of the best salt. The drug properties required for one dosage form may be quite different from those required for another. A well-designed salt selection and optimization study provides a sound base on which to build a rapid and economic product development programme” (See abstract).
Among the recommended or most commonly used salts, Bastin teaches citrate salts (see table 1 on page 428).  
Berge, like Bastin teaches that salt-forming is routine practice in the pharmaceutical art and it is often done empirically (see page 1, top of right column).
Among the most common and FDA-approved commercially marketed salts, Berge teaches citrate as one of 53 possible salts (see Table I on page 2).  Further citrate salts have been used in 3.03% of the FDA approved drugs, only behind Hydrochloride (42.98%), bromide (4.68%), Chloride (4.17%), Tartrate (3.43%) and phosphate/diphosphate (3.16%).
Further, citrate salts have been successfully used with active agents with similar structural characteristics to centhaquin like active substances with a piperazinyl piperazin-1-yl]-phenyl]-amide citrate salt (see [0656]). Velker teaches: 1-[2-(4-benzyl-4-hydroxy-piperidin-1-yl)-ethyl]-3-(2-methyl-quinolin-4-yl)-urea citrate salt (see [0034]). Lanter teaches: 2-((2-cyano-6- (trifluoromethyl)-quinolin-4-yl-amino)-N-(1-((1r,4r)-4-hydroxy-4-(thiazol-5-yl)-cyclohexyl)-azetidin-3-yl)-acetamide citrate salt (see Example 61 and [0585]), and Allison teaches several citrate salts of organic active compounds comprising a piperazine ring (see for example [0012], Example 2B on page 9. Example 3B on page 10, Example 4B on page 10, etc.).

Regarding hydrates:
Morissette teaches that “APIs (Active Pharmaceutical Ingredients) can exist in a variety of distinct solid forms, including polymorphs, solvates, hydrates, salts, co-crystals and amorphous solids.  Each form displays unique physicochemical properties that can profoundly influence the bioavailability, manufacturability purification, stability and other performance characteristics of the drug” (see page 276 under Introduction).  “Like the parent compound, pharmaceutical salts may exist in several polymorphic, solvated and/or hydrated forms” (see Introduction, page 276, right column, first paragraph).  
Viggapunta teaches that: “The common crystalline forms found for a given drug substance are polymorphs and solvates”.  “Solvates, also known as pseudo polymorphs, are crystalline solid adducts containing solvent molecules within the crystal structure, in either stoichiometric proportions, giving rise to unique differences in the 

At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to treat hemorrhagic shock comprising the administration of centhaquin or a centhaquin salt and/or solvate, as disclosed by Gulati, including the citrate salt, since the prior art teaches that salts like citrate of known pharmaceutically active compounds are well known in the art, and not only retain their activity, but also improve some physicochemical properties, like water solubility, that contribute to better bioavailability, stability, manufacturability, and patient compliance.  It will be further obvious to make any solvate, including hydrates, of the centhaquin citrate salt, since the prior art teaches that hydrates of salts of known pharmaceutically active compounds are well known in the art, and not only retain their activity, but also improve some physicochemical properties that contribute to better bioavailability, solubility, stability, manufacturability, pharmaceutical properties and patient compliance.

Gulati in view of Bastin, Berge, etc. do not teach the exact amount of centhaquin citrate dihydrate being administered to a human is 0.01 mg/kg.
However, Gulati teaches that there is a drop-in lactate (mmol/L) with the administration of 0.05 mg/kg up to 0.45 mg/kg of centhaquin in a rat model of hemorrhagic shock.  The lower doses of centhaquin were more effective than the higher doses (see paragraph [0182]).

Human dose = rat dose x (Km rat/ Km human (see formula on Figure 1 and Table 1 on page 660), which translates into:
Human dose = 0.05 mg/kg x (6/37) = 0.008 mg/kg
Human dose = 0.45 mg/kg x (6/37) = 0.073 mg/kg.
So, based on the above, Gulati teaches the administration of centhaquin (neutral) at a dose between 0.008 mg/kg and 0.073 mg/kg for a human patient, which clearly overlaps with the instantly claimed amount of 0.01 mg/kg, even though admittedly is for the neutral form of centhaquin.  However, once the effective dose of neutral centhaquin is known, it will be routine experimentation to determine the dose range of any of its salts and/or solvates, including citrate dihydrate.

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Also, as stated by Gulati ([0061]): 
therapeutic efficacy of such active agents can be determined by standard pharmaceutical procedures in cell cultures or experimental animals, e.g., determining the LD50 (the dose lethal to 50% of the population) and the ED50 (the dose therapeutically effective in 50% of the population). The dose ratio between toxic and therapeutic effects is the therapeutic index, which is expressed as the ratio between LD50 and ED50. A high therapeutic index is preferred. The data obtained from such data can be used in formulating a range of dosage for use in humans. The dosage of the active agents preferably lies within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage can vary within this range depending upon the dosage form employed, and the route of administration utilized.

The prior art is silent regarding “improving cardiac output”.  However: “improving cardiac output” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (centhaquin citrate dihydrate) is being administered to the same subjects (humans suffering from hemorrhagic shock). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “improving cardiac output, blood lactate level, mean arterial pressure or patient survival”, by practicing the method made obvious by the prior art: “the administration of centhaquin citrate dihydrate to humans suffering from hemorrhagic shock", one will also be “improving cardiac output, blood lactate level, mean arterial pressure or patient survival”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("improving cardiac output, blood lactate level, mean arterial pressure or patient survival”) of the method made obvious by the prior art (“the administration of centhaquin citrate dihydrate to humans suffering from hemorrhagic shock").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

All this will result in the practice of claim 1 with a reasonable expectation of success.


For claim 12-13, Gulati further teaches the coadministration with the resuscitation fluid: Ringer’s lactate (see for example paragraph [0182]).

For claim 15, Gulati teaches the coadministration of LR-300 (i.e. 3 times a volume fluid loss) (see paragraph [0182]).

For claim 16, Gulati teaches the coadministration of LR-100 (i.e. 1 time a volume fluid loss) (see paragraph [0182]).

For claims 29-30, Gulati further teaches the intravenous administration of centhaquin (see [0114] and [0129] for example).

For claim 33, Gulati further teaches the intravenous (parenteral) administration of centhaquin (see [0114] and [0129] for example).

For claim 34, Gulati further teaches the intravenous (parenteral) administration of centhaquin (see [0114] and [0129] for example).

For claim 38, Gulati further teaches that the shock can be accompanied by circulatory failure (see [0180]).


2) Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gulati (WO 2010/127096, cited in prior office action) in view of Bastin et. al. (Organic Process Research and Development (2000) 4:427-435, cited in prior office action), Berge et. al. (Journal of Pharmaceutical Sciences (1977) 66: 1-19, cited in prior office action), Daugan et. al. (US 2004/0044008, cited in prior office action), Velker et. al. (US 2006/0079552, cited in prior office action), Lanter et. al. (US 2011/0312936, cited in prior office action), Allison et. al. (US 2007/0066821, cited in prior office action), Reagan-Shaw et. al. (FASEB (2007) 22:659-661, cited in prior office action), Morissette et. al. (Advanced Drug Delivery Reviews (2004) 56:275-300, cited in prior office action) 

Gulati in view of Bastin, Berge, etc. teach all the limitations of claim 14 except for the resuscitation fluid being plasma.  However, Childs teaches the administration of plasma to a patient experiencing hemorrhagic shock (see paragraph [0056]).

At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to treat hemorrhagic shock combining two compositions (centhaquin and plasma) each of which is taught by the prior art to be useful for the same purpose (treating hemorrhagic shock), to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from there having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 

All this would result in the practice of claim 14 with a reasonable expectation of success.





Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

The subject of the obviousness of making a citrate salt of centhaquin was discussed with detailed in previous office actions (see responses dated 11/04/2019, 10/09/2018, 01/17/2018 and 01/30/2017).

Applicant argues that:
Unexpected results.
Examiner’s response:
First, the data presented by Applicant in the declaration dated 07/17/2018 compares side by side the effect of centhaquin and centhaquin citrate dihydrate on the cardiac output of urethane anesthetized rats which correlate with hemorrhagic shock, at two doses: 0.02 mg/kg and 0.10 mg/kg.  
The data in Tables 1 and 2 show that at 0.02 mg/kg, the cardiac output for centhaquin citrate dihydrate was more effective than the cardiac output for centhaquin free base in rats.  However, at 0.10 mg/kg the cardiac output of centhaquin free base was more effective than the cardiac output of centhaquin citrate dihydrate.   In fact, the effect on cardiac output of centhaquin free base at 0.10 mg/kg is comparable to the effect on cardiac output of centhaquin citrate dihydrate at 0.02 mg/kg.
So, the above simply shows, at least from these two data points, that the dose response for these two compounds in rats, is different with centhaquin citrate dihydrate having its maximum effect at 0.02 mg/kg, while centhaquin free base having a higher 

Second, even assuming arguendo, that the data presented by Applicant on 07/17/2018 can be considered unexpected, the data is not commensurate in scope with the claims, for example:
1- the alleged unexpected data was observed at only one data point: 0.02 mg/kg, while the claim recites: 0.01 mg/kg.
2- The alleged unexpected result occurs at 0.02 mg/kg when administered to rats, not humans. The same dose, cannot be extrapolated as being effective, much less causing something unexpected, in other species.
In summary, at most, even if the data presented on 07/17/2018 were to be considered unexpected, it would be only for the administration of centhaquin citrate dihydrate at 0.02 mg/kg to rats suffering from hemorrhagic shock, but not for the administration of 0.01 mg/kg to humans suffering from hemorrhagic shock.

Third, 
“When an advantage (i.e. unexpected result) is not disclosed in appellant’s application he is not in favorable position to urge it as basis for the allowance of claims In re Herr, 50 CCPA 705, 709 (1962) 
The original claims and specification do not disclose any unexpected properties like the ones disclosed in the affidavit dated 07/17/2018.  In fact, a closer look at the 
 Figure 5 of the specification is the only original data presented by Applicant that shows side by side comparison in cardiac output between centhaquin free base and centhaquin citrate dihydrate in rats.  The lowest dosage was 0.05 mg/kg, much higher than the one claimed (0.01 mg/kg) and the one presented in the affidavit dated 07/17/2018 (0.02 mg/kg). 
In fact, Figure 5 seems to show that the centhaquin free base has a better cardiac output than the centhaquin citrate dihydrate salt.

Fourth
It is expected that some salts will be pharmaceutically more effective than their corresponding free bases due to the increase in efficacy due to the increase in bioavailability, as such there is nothing surprising or unexpected about the dihydrate citrate salt of centhaquin being more effective than the free base, even though the same weight of the citrate salt contains only 63.5% of the equivalent free base.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 17, 2022.